Petition for Writ of Mandamus and Writ of Prohibition Dismissed as Moot,
Motion to Stay Denied as Moot, and Memorandum Opinion filed
September 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00711-CR
                                NO. 14-14-00712-CR



                            IN RE KHAI LE, Relator


                    ORIGINAL PROCEEDING
          WRIT OF MANDAMUS AND WRIT OF PROHIBITION
                 County Criminal Court at Law No. 13
                        Harris County, Texas
                   Trial Court Cause No. 1881713

                         MEMORANDUM OPINION

      On September 3, 2014, relator Khai Le filed a petition for writ of mandamus
and writ of prohibition in this court. See Tex. Gov’t Code § 22.221; see also Tex.
R. App. P. 52. In the petition, relator seeks relief by a writ of mandamus to compel
the Honorable Don Smyth, presiding judge of the County Criminal Court at Law
Number 13 of Harris County, to vacate a directive issued by the Harris County
District Clerk purportedly recalling the entry of an order dismissing the underlying
proceedings. Relator further seeks relief by a writ of prohibition to prevent Judge
Smyth from taking any additional actions in the underlying proceedings. Also on
September 3, 2014, relator filed a motion to stay the underlying proceedings,
pending the disposition of her petition by this court.

      On September 9, 2014, Judge Smyth signed an order withdrawing the
challenged directive. In that order, Judge Smyth further stated that all pleadings
and actions taken in the underlying proceedings following the trial court’s order
dated February 18, 2014 dismissing the case are void for want of jurisdiction.
Judge Smyth’s September 9 order renders moot relator’s request for mandamus
and prohibition relief in this court.

      Accordingly, we dismiss as moot relator’s petition for writ of mandamus and
writ of prohibition. We further deny as moot relator’s motion to stay the
underlying proceedings.




                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2